Citation Nr: 0740752	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-25 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits for the cause of death of the veteran, including 
pursuant to 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1958 to July 
1959.  The veteran died in May 2003.  The appellant is his 
surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the VA Form 9 filed in August 2005, the appellant 
requested a Board of Veterans' Appeals (Board) hearing in 
Washington, D.C.  A Board hearing was scheduled for May 21, 
2007 in Washington, D.C.  A notification letter was sent to 
the appellant on March 5, 2007.  An undated handwritten 
letter sent by the appellant referred to the May 21, 2007 
hearing and requested a hearing near Oshkosh, Wisconsin.  The 
Board notes that an Appellant's Brief was filed in June 2007, 
but the request for a hearing was not withdrawn.  To date, a 
Travel Board hearing has not been rescheduled.  

Accordingly, the case is REMANDED for the following action:

Please schedule the appellant for a Board 
hearing at the RO at the next available 
opportunity.  The RO should notify the 
appellant of the date of such hearing by 
sending a letter of notification to the 
appellant at her address of record at 
least 30 days prior to the hearing date 
and provide a copy of such notification in 
the record.  See 38 C.F.R. § 19.76.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



